Motion by defendant for leave to appeal as a poor person and for assignment of counsel, denied. It appears from the court records that the appeal is from an order, dated November 21, 1960, of the County Court, Kings County, denying defendant’s motion for a copy of the judgment roll *796(including the minutes) upon his conviction in said court on June 19, 1959, for the crime of murder in the second degree, on his plea of guilty. Such order is not appealable. Nor may defendant, in any event, obtain a review of the judgment of conviction, since it appears that he has failed to take a timely appeal therefrom. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.